TERRELL, Justice.
In this case there is too much vagueness and uncertainty in the record to enable this court either to affirm or reverse the judgment of the court below, or to enable the court here to pronounce such judgment as that court should have given.
The finding of the jury was both imperfect and defective. The judgment of the court upon that finding extends only to the costs of the suit, and says nothing about the property in controversy. Under this state of things, therefore, this court can do nothing except to send the case back for a rehearing; and if either party suffer injury by it, he may censure himself or his counsel for bringing into this court a cause in such condition that the court can take no action upon it. The costs to abide the final result of the suit.

Remanded.